Citation Nr: 1450323	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-49 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to an initial rating in excess of 10 percent for left foot ulcer.

4.  Entitlement to an initial rating in excess of 10 percent for right foot ulcer.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected ulcers of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967, during the Vietnam Era, and is a recipient of the Purple Heart Medal.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issues of entitlement to service connection for hypertension, as well as entitlement to initial ratings in excess of 10 percent for left and right foot ulcers and a TDIU based on the ulcers of the feet are addressed in the REMAND that follows the ORDER section of this decision.

In a statement dated in December 2009, the Veteran indicated he experienced bone disease, glaucoma, and upper and lower torso neuropathy as a result of his diabetes mellitus.  The record does not show that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's erectile dysfunction is etiologically related to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for erectile dysfunction.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran is claiming that service connection is warranted for erectile dysfunction, secondary to his service-connected diabetes mellitus.  A review of the medical evidence clearly establishes a current diagnosis of erectile dysfunction, and as such, the central issue that must be resolved at this time is whether the Veteran's erectile dysfunction is etiologically related to his service-connected diabetes mellitus.  The Board notes that the Veteran's service treatment records, including the report of his discharge examination and the report of medical history completed at discharge, are negative for evidence of erectile dysfunction, and the Veteran has not alleged this condition first manifest in service.  

The Veteran underwent VA examinations in May 2008 and May 2011.  In sum, the VA examiners determined the Veteran's erectile dysfunction was less likely than not caused by his service connected diabetes mellitus.  In sum, both examiner's reasoned the Veteran's erectile dysfunction manifest many years prior to the diagnosis of diabetes mellitus, and as such, the erectile dysfunction was not likely due to diabetes mellitus.  However, the Veteran also submitted a medical opinion from his private physician, which was received in June 2010.  The Veteran's physician indicated the erectile dysfunction was "most likely due to diabetes."  Although the clinician failed to provide a basis for that conclusion initially, he subsequently provided an addendum statement in March 2011.  In that statement, the physician explained the medical literature supports the fact that conditions that are consequentially caused by diabetes may occur "several years before the clinical diagnosis of diabetes."  The physician cited to diabetic neuropathy as an example.  The examiner then again reiterated his belief that diabetes mellitus is the "likely culprit" that caused the Veteran's erectile dysfunction. 

Notwithstanding the negative medical opinions provided by the VA examiners in May 2008 and May 2011, the Veteran obtained a medical opinion from his private physician.  The private physician acknowledged the VA examiner's medical opinions, but provided a fully plausible alternative explanation which explains how the Veteran's erectile dysfunction could still have been caused by diabetes mellitus, even if the erectile dysfunction manifest prior to the initial diagnosis of diabetes mellitus.  In the Board's opinion, the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for erectile dysfunction.  


ORDER

Entitlement to service connection for erectile dysfunction is granted.


REMAND

The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  

There is evidence of record, consisting of both lay statements provided by the Veteran and functional impairment statements provided by his treating physician, which indicates the Veteran was forced to retire as a result of his service-connected foot disabilities.  Therefore, the Board finds that a TDIU claim has been raised in this case and that the Board has jurisdiction over it because it is based on the service-connected foot ulcers that are currently on appeal.  Further development is required before the Board decides the TDIU claim.

Relative to the Veteran's claim for entitlement to service connection for hypertension, his most recent VA examination indicates 90-95 percent of all hypertension cases are essential hypertension.  Therefore, the examiner concluded, this makes it less likely than not the Veteran's hypertension was caused by diabetes mellitus.  The examiner failed to explain why this is so; as such, the examiner's medical opinion is insufficient, as it is unsupported by a sound medical rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the Board notes Training Letter (TL) 00-06 issued July 2000 stipulates that although hypertension is ordinarily not due to diabetes mellitus, the exception is when it results from diabetic nephropathy.  See Veterans Benefits Administration Training Letter 00-06 (Jul. 17, 2000).  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the etiology of his hypertension.

In a statement dated in July 2009, the Veteran's private physician indicated the Veteran had been diagnosed with diabetic nephropathy.  Moreover, in a December 2009 statement, the Veteran indicated he had developed chronic kidney disease as a result of his diabetes mellitus.  The record does not show that the RO has adjudicated this raised issue of entitlement to service connection for diabetic nephropathy.  This issue should be developed and adjudicated by the originating agency before the Board decides the hypertension issue.    

As to the Veteran's left and right foot ulcer appeals, the Board notes his private treatment records show a diagnosis of peripheral vascular disease (PVD).  During his videoconference hearing, the Veteran stated his foot problems prevented him from performing his occupationally required tasks.  Additionally, during his May 2011 VA examination, the examiner stated the Veteran was only able to walk 1/4 mile and stand for 15 minutes.  Further, the examiner also noted evidence of vascular abnormalities such as diminished peripheral pulses.  These findings were consistent with the Veteran's private physician's findings that included 1/4 DP/PT pulses and decreased capillary refill times bilaterally.  The Board notes that Diagnostic Code 7114 includes "ischemic ulcers" as a symptom associated with PVD.  See 38 C.F.R. § 4.104, Diagnostic Code 7114 (2014).  Based on the above-noted findings, the Board concludes a claim for service connection for PVD has been reasonably raised by the record and should be developed and adjudicated before the Board decides the rating issues on appeal.

Additionally, the originating agency should undertake appropriate development to obtain any ongoing VA treatment records related to the disabilities at issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide all required notice for the claims for a TDIU based on the bilateral foot ulcers, a TDIU based on all service-connected disabilities, service connection for nephropathy, and service connection for peripheral vascular disease of the lower extremities.  In addition, the Veteran should be provided and requested to complete and return the appropriate form to claim entitlement to a total rating based on unemployability due to service-connected disabilities.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  If necessary, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature, extent and etiology of the Veteran's nephropathy.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

The examiner should state an opinion as to whether there is a 50 percent or better probability that the nephropathy was caused or permanently worsened by the Veteran's diabetes mellitus, type II.

The examiner must provide a complete rationale for any proffered opinion.  If the examiner is unable to provide any requested opinion, he or she should explain why.

4.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature, extent and etiology of the Veteran's peripheral vascular disease and hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's peripheral vascular disease was caused or permanently worsened by his service-connected diabetes mellitus type II.

The examiner should also state an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension was caused or permanently worsened by his service-connected diabetes mellitus type II, to include any causal relationship or aggravation resulting from any diabetic nephropathy.

The examiner must provide a complete rationale for any proffered opinion.  If the examiner is unable to provide any requested opinion, he or she should explain why.

5.  The Veteran also should be provided a VA examination to determine the current degree of severity of his bilateral foot ulcers.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide an opinion, with supporting rationale, as to whether there is a 50 percent or better probability that the bilateral foot ulcers are sufficient by themselves to render the Veteran unemployable.

6.  The RO or the AMC should also undertake any additional development deemed necessary.

7.  Then, the RO or the AMC should adjudicate the issues of entitlement to service connection for nephropathy and vascular disease of the lower extremities.  The Veteran must be provided notice of his appellate rights with respect to the determinations.

8.  Then, the RO or the AMC should adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be provided a supplemental statement of the case and the requisite opportunity to respond.

9.  If the above does not result in the Veteran being granted a total rating based on unemployability, he should be afforded a VA examination to determine the impact of all of his service-connected disabilities on his employability, to include whether they are sufficient by themselves to render the Veteran unemployable.

10.  Then, the RO or the AMC should adjudicate the claim for a total rating based on unemployability due to all of the service-connected disabilities and inform the Veteran of his appellate rights with respect to the decision.

Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                             (CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


